UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-2318


VASTIE MARCELIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



                              No. 10-1261


VASTIE MARCELIN,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petitions for Review of Orders of the Board of Immigration
Appeals.


Submitted:   July 28, 2010              Decided:   September 2, 2010


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Petitions denied by unpublished per curiam opinion.


Randall L. Johnson, JOHNSON & ASSOCIATES, P.C., Arlington,
Virginia, for Petitioner.       Tony West, Assistant Attorney
General, Daniel E. Goldman, Senior Litigation Counsel, Jem C.
Sponzo,   Office  of   Immigration   Litigation,  UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    these    consolidated            appeals,      Vastie      Marcelin,     a

native    and    citizen    of    Haiti,          petitions      for    review      of    two

separate orders of the Board of Immigration Appeals:                             (1) Case

No. 09-2318, dismissing her appeal from the immigration judge’s

denial of her requests for asylum, withholding of removal, and

protection under the Convention Against Torture; and (2) Case

No. 10-1261, denying her motion to reconsider.

            In   Case     No.    09-2318,         Marcelin      first   challenges        the

determination that she failed to establish her eligibility for

asylum    and    argues    that       she    presented       credible      evidence       and

adequate    corroboration        in    support       of   her    claims.       To    obtain

reversal of a determination denying eligibility for relief, an

alien    “must    show    that    the       evidence      [s]he    presented        was    so

compelling that no reasonable factfinder could fail to find the

requisite fear of persecution.”                   INS v. Elias-Zacarias, 502 U.S.

478, 483-84 (1992).        We have reviewed the evidence of record and

conclude that Marcelin fails to show that the evidence compels a

contrary result.          We therefore find that substantial evidence

supports the denial of relief.

            Additionally,         we    uphold       the     denial     of     Marcelin’s

request    for   withholding      of        removal.       “Because     the    burden      of

proof for withholding of removal is higher than for asylum —

even though the facts that must be proved are the same — an

                                              3
applicant who is ineligible for asylum is necessarily ineligible

for   withholding        of   removal     under    [8    U.S.C.]   §     1231(b)(3).”

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).                           Because

Marcelin failed to show that she is eligible for asylum, she

cannot meet the higher standard for withholding of removal.

            We    also    conclude      that    substantial      evidence       supports

the finding that Marcelin failed to meet the standard for relief

under the Convention Against Torture.                   To obtain such relief, an

applicant must establish that “it is more likely than not that

he or she would be tortured if removed to the proposed country

of removal.”       8 C.F.R. § 1208.16(c)(2) (2010).                     Based on our

review,    we    agree    that     Marcelin     failed    to    present    sufficient

independent evidence to suggest that she will more likely than

not   be   tortured      by   or   with   the     acquiescence     of     the    Haitian

government.       Accordingly, we deny the petition for review in

Case No. 09-2318.

            In Case No. 10-1261, Marcelin contends that the Board

abused its discretion in denying her motion to reconsider.                            We

have reviewed the administrative record and find no abuse of

discretion.      See 8 C.F.R. § 1003.2(a) (2010).                We therefore deny

the petition for review for the reasons stated by the Board.                          In

re: Marcelin (B.I.A. Feb. 5, 2010).

            Accordingly, we deny both petitions for review.                          We

dispense    with      oral     argument     because       the    facts     and    legal

                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 PETITIONS DENIED




                                5